12-1972-cr
United States v. Robertson


                                  UNITED STATES COURT OF APPEALS
                                     FOR THE SECOND CIRCUIT

                                     SUMMARY ORDER
Rulings by summary order do not have precedential effect. Citation to a summary order filed on or
after January 1, 2007, is permitted and is governed by Federal Rule of Appellate Procedure 32.1 and
this Court’s Local Rule 32.1.1. When citing a summary order in a document filed with this Court, a
party must cite either the Federal Appendix or an electronic database (with the notation “summary
order”). A party citing a summary order must serve a copy of it on any party not represented by
counsel.

       At a stated term of the United States Court of Appeals for the Second Circuit, held at the
Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York, on the 13th
day of May, two thousand thirteen.

PRESENT:
                    JOSÉ A. CABRANES,
                    BARRINGTON D. PARKER,
                    RAYMOND J. LOHIER, JR.,
                                 Circuit Judges.

_____________________________________

UNITED STATES OF AMERICA,

                    Appellee,

                             v.                                     No. 12-1972-cr

WILLIAM G. ROBERTSON,

            Defendant-Appellant.
_____________________________________

FOR APPELLEE:                                        Kevin J. Doyle, Gregory L. Waples, Assistant
                                                     United States Attorneys for Tristram J. Coffin,
                                                     United States Attorney for the District of
                                                     Vermont, Burlington, VT.
FOR DEFENDANT-APPELLANT:                                       Bruce R. Bryan, Bryan Law Firm, Syracuse,
                                                               NY.

          Appeal from the United States District Court for the District of Vermont (J. Garvan Murtha,
Judge).

     UPON DUE CONSIDERATION WHEREOF, IT IS HEREBY ORDERED,
ADJUDGED, AND DECREED that the judgment of conviction is AFFIRMED.

        On November 2, 2011, defendant-appellant William George Robertson (“Robertson” or
“defendant”) pleaded guilty to a single count of failure to register as a sex offender in violation of
the Sex Offender Registration and Notification Act (“SORNA”), 18 U.S.C. § 2250. The District
Court subsequently sentenced defendant to 27 months’ imprisonment and five years of supervised
release. On appeal, Robertson challenges his sentence as substantively unreasonable.

         We review all sentences using an abuse-of-discretion standard. See United States v. Cavera, 550
F.3d 180, 189 (2d Cir. 2008) (en banc). Our review typically consists of a two-step process. First we
“must [ ] ensure that the district court committed no significant procedural error, such as failing to
calculate (or improperly calculating) the Guidelines range, treating the Guidelines as mandatory,
failing to consider the § 3553(a) factors, selecting a sentence based on clearly erroneous facts, or
failing to adequately explain the chosen sentence—including an explanation for any deviation from
the Guidelines range.” Gall v. United States, 552 U.S. 38, 51 (2007). “[W]e then review the
substantive reasonableness of the sentence, reversing only when the trial court’s sentence ‘cannot be
located within the range of permissible decisions.’” United States v. Dorvee, 616 F.3d 174, 179 (2d Cir.
2010) (quoting Cavera, 550 F.3d at 189).

        Having reviewed the record, we have considered all of defendant’s arguments on appeal and
find them to be without merit. Defendant’s sentence of 27 months’ imprisonment is within the
relevant Guidelines range and is otherwise substantively reasonable, substantially for the reasons
given by the District Court at the defendant’s sentencing hearing of April 18, 2012.1 Accordingly,
we AFFIRM the April 19, 2012 judgment of conviction of the District Court.

                                                               FOR THE COURT:
                                                               Catherine O’Hagan Wolfe, Clerk




1 We note that, among other considerations, the District Court found that the defendant had not undergone treatment
as a sex offender during a lengthy prior term of incarceration, despite having multiple opportunities to do so, and
recommended that Robertson undergo treatment as part of his 27-month sentence.
                                                         2